DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed January 27, 2022.  Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive.
The Applicant argues that there would be no motivation to modify Sato with a separation wall between adjacent filters (see Applicant’s arguments, page 9, lines 22-29 and page 10, lines 1-4), Examiner respectfully disagrees. Applicant points to figure 3 of only passing through the red filter and L2 only passing through the green filter. Examiner would also like to direct the Applicant’s attention to figure 12, which shows the same structure above the planarizing film 320. The structure includes the red filter, green filter, planarizing film and microlens with rays passing therethrough L1 and L2, which are the exact same as in figure 3. Yet, this figure shows the rays crossing into the adjacent filter. This would be optical crosstalk between adjacent filters. Figures are not perfect representations of what is happening, they are showing a general idea of what is happening and the description is used to fill in details. The figures are not always drawn to scale. Since, Sato has two different figures 3 and 12, showing similar structures, yet one, fig. 12, shows crossing of rays L1 and L2 and the other, fig. 3, does not and the only description of the rays L1 and L2 in paragraph 51 which does not explicitly discuss cross-talk or use the absolute language of only, then this argument is not enough to show that there is absolutely no cross-talk occurring. From these above arguments, the Examiner finds that one of ordinary skill in the art could have found motivation to add the separation wall between adjacent filters similar within the filter array of the each pixel cell”, is still taught by the combination of Sato and Funao. Examiner would like to note Funao is not used to teach a pixel cell comprising four photodiodes, each photodiode with its own filter element. Sato (fig. 1, 2, 3, 4 and 6) was used to teach this limitation (see Office Action dated, April 29, 2021). Funao was brought in to show that it would have been obvious to place a separation wall (8) between adjacent filter elements (5) in order to control optical crosstalk between pixels/photodiodes as well as color mixing between pixels/photodiodes (see fig. 1 and 2, paragraphs 89-91). One of ordinary skill in the art would have understood that the separation wall in Funao would have been an added benefit between the each filter element in and out of the pixels as described in the reference of Sato. The benefit being to control optical cross-talk between pixels/photodiodes as well as color mixing between pixels/photodiodes providing for higher quality color output from the image sensing device. In regards to the amendment to claim 12, limiting the limitation to the micropyramids passing infrared light to one of the first and second photodiode, the Examiner will be using additional reference Yokogawa (US 20170110493), see rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) in view of Funao (US 20110298074).
Re claim 1: Sato teaches an apparatus (fig. 1, 2, 3, 4, 6 and 12) comprising: a semiconductor substrate (100) including a plurality of pixel cells (81), each pixel cell (31) including at least a first photodiode (311, R), a second photodiode (311, G/W), a third photodiode (311, B/Y), and a fourth photodiode (311, G/W); a plurality of filter arrays (RGBG, RWYW), each filter array including at least a first filter element (R), a second filler element (G/W), a third filter element (B/Y), and a fourth filter element (G/W), the first filter element (R) of the each filter array is overlaid on the first photodiode (311, R) of the each pixel cell, the second filter element (G/W) of the filter array is overlaid on the second photodiode (311, G/W) of the each pixel cell, the third filler element (B/Y) of the filler array is overlaid or the third photodiode (311, B/Y) of the each pixel cell, the fourth filter element (G/W) of the filter array is overlaid on the fourth photodiode (311, G/W) of the each pixel cell (see fig. 2, 3, 4, 6 and 12), and at least two of the first (R), second (G/W), third (B/Y), and fourth (G/W) filter element of the each filter array having different wavelength passbands (RGBG, RW YW); a plurality of microlens (204), wherein each microlens is overlaid on the each filter array (RGBG, RWYW) (see fig. 2 and 6) and configured to direct light from a spot of a scene via the first filter element (R), the second filter element (G/W), the third filter clement (B/Y), and the fourth filter element (G/W) of the each filler array to, respectively, the first photodiode (311, R), the second 
Re claim 2: Sato as modified by Funao teaches the apparatus, wherein: the first filer element (Sato, R) and the second filter (Sato, G/W) element of the each filter array are aligned along a first axis (Sato, along x-axis); the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) of the each pixel cell are aligned along the first axis (Sato, x-axis) underneath a light receiving surface of the semiconductor substrate (Sato, 100) (Sato, see fig. 3); and the first filter element (Sato, R) is overlaid on the first photodiode (Sato, 311, R) along a second axis perpendicular (Sato, z-axis) to the first axis (Sato, x-axis); the second filter element (Sato, G/W) is overlaid on the second photodiode (Sato, 311, G/W) along the second axis (Sato, z-axis); and the each microlens (Sato, 301) is overlaid on the first filter element (Sato, R) and the second filter 
Re claim 3: Sato as modified by Funao teaches the apparatus, further comprising a camera lens (Sato, 51) overlaid on the plurality of microlenses (Sato, 301) along the second axis (Sato, z-axis), wherein a surface of the each filter array (Sato, RGBG, RWYW) facing the camera lens (Sato, 51) and an exit pupil of the camera lens (Sato, 51) are positioned at conjugate positions of the each microlens (Sato, 301) (Sato, paragraph 51, 52, 62, 63 and 64).
Re claim 4: Sato as modified by Funao teaches the apparatus, wherein the first filter element (Sato, R) and the second filler (Sato, G) element overlaid on the each pixel cell are configured to pass different color components of visible light to, respectively, the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G) of the each pixel cell (Sato, see fig. 2, 3 and 12). 
Re claim 5: Sato as modified by Funao teaches the apparatus, wherein the first filter element (Sato, R) and the second filter element (Sato, G) each filter array are arranged based on a Bayer pattern (Sato, see fig. 2).
Re claim 7: Sato as modified by Funao teaches the apparatus, wherein the first filter elements (Sato, R) of the plurality of filter arrays are arranged based on a Bayer pattern (Sato, see fig. 2). 
Re claim 9: Sato as modified by Funao teaches the apparatus further comprising a separation wall (Funao, 8) (Funao, fig. 2) between adjacent filter elements (Funao, 5) overlaid on adjacent pixel cells (Funao, see fig. 2).

Re claim 11: Sate as modified by Funao teaches the apparatus, wherein the separation wall (Funao, 8) includes a metallic material (Funao, paragraph 91).
Re claim 13: Sato as modified by Funao teaches the apparatus, further comprising an isolation structure (Sato, 322) interposed between adjacent photodiodes (Sato, 311) of the each pixel cell and adjacent photodiodes (Sato, 311) of adjacent pixel cells (Sato, see fig. 3 and 12).

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) as modified by Funao (US 20110298074) as applied to claim 1 above, and further in view of Oh (US 20180213205).
Re claim 6: Sato as modified by Funao teaches the apparatus, wherein the first filter element (Sato, R) is configured to pass one or more color components of visible light (Sato, Red is in the visible range, see fig. 2 and 3), but does not specifically teach wherein the second filter element is configured to pass an infra-red light. Oh teaches wherein a first filter clement (R) is configured to pass one or more color components of visible light (Red is in the visible range, see fig. 2, 12 and 13b), and wherein a second filter element (IR) is configured to pass an infra-red light (fig. 2, 12 and 13b, paragraph 78). It would have been obvious to one of ordinary skill in the art at the time the 
Re claim 18: Sato as modified by Funao teaches the apparatus, wherein the semiconductor substrate (Sato, 101) is a first semiconductor substrate (Sato, see fig. 1 and 3); wherein the apparatus further comprises a quantizer to quantize charge generated by the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) of the each pixel cell (Sato, paragraph 35, the cutout from the pixel cells is converted from an analog signal to a digital signal), but does not specifically teach wherein the apparatus further comprises a second semiconductor substrate comprising the quantizer to quantize charge generated by the first photodiode and the second photodiode of the each pixel cell; and wherein the first semiconductor substrate and the second semiconductor substrate form a stack. Oh teaches wherein an apparatus (fig. 4) comprises a first semiconductor substrate (41/43) and a second semiconductor substrate (45), the second semiconductor substrate (45) comprising a quantizer (analog and digital circuit) to quantize charge generated by a first photodiode and a second photodiode of the each pixel cell (paragraphs 21 and 43); and wherein the first semiconductor substrate (41/43) and the second semiconductor substrate (45) form a stack (see fig. 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a second substrate with the quantizer similar to Oh with the apparatus of Sato as modified by Funao in order to reduce the size of the apparatus removing extra wiring by stacking the substrates providing fora more compact design.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) as modified by Funao (US 20110298074) as applied to claim 2 above, and further in view of Boettiger et al. (US 20150381907).
Re claim 8: Sato as modified by Funao teaches the first filter element (R), the second filter element (G/W), the third filter element (B/Y), and the fourth filter element (G/W), but does not specifically teach wherein the first filter element comprises a first filter and a second filter forming a stack along the second axis. Boettiger teaches wherein a first filter element (R and IR blocker) comprises a first filter (R) and a second filter (IR blocker) forming a slack along a second axis (z-axis) (see fig. 3 and 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a stack of a first and second filter as the first filter element in Sato as modified by Funao similar to Boettiger in order to more accurately detect light within a specific wavelength range providing for higher quality multi-wavelength image formation.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) as modified by Funao (US 20110298074) as applied to claim 1 above, and further in view of Oh (US 20180213205) and Yokogawa (US 20170110493).
Re claim 12: Sato as modified by Funao teaches the apparatus, further comprising an optical layer (Sato, 320) interposed between the plurality of filter arrays (Sato, RGBG, RWYW) and the semiconductor substrate (Sato, 100) (Sato, see fig. 3 and 12), but does not specifically teach wherein the optical layer comprises a plurality of micro-pyramid structures configured to direct infra-red light to at least one of the first photodiode or the second photodiode. Oh teaches wherein a first filter clement (R) is . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) as modified by Funao (US 20110298074) as applied to claim 13 Hu et al. (US 20150048427) and Chou et al. (US 20160276394).
Re claim 14: Sato as modified by Funao teaches the apparatus, further comprising an isolation structure (Sato, 322) interposed between adjacent photodiodes (Sato, 311) of the each pixel cell and adjacent photodiodes (Sato, 311) of adjacent pixel cells (Sato, see fig. 3 and 12), but doses not specifically teach wherein the isolation structure comprises a deep trench isolation (DTI), the DTI comprising insulator layers and a metallic filling layer sandwiched between the insulator layers. Hu teaches wherein an isolation structure (218/202) comprises a deep trench isolation (DTI) (paragraph 22) (see fig. 2), the DTI (218/202) comprising insulator layers (202) and a conductive filling layer (218) sandwiched between the insulator layers (202) (see fig. 2). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the deep trench isolation structure of Hu as the isolation structure in Sato as modified by Funao in order to reduce dark current with improved isolation between pixels providing for higher quality light conversion and image formation. Sato as modified by Funao and Hu do not specifically teach the conductive filing layer is a metallic filling layer. Chou teaches an isolation structure (108) that uses a metallic filling layer (paragraph 24). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the metallic filing layer of Chou with the filling layer of Sato as modified by Funao and Hu in order to improve optical isolation between pixels providing for higher quality light conversion and image formation.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) as modified by Funao (US 20110298074) as applied to claim 1 above, and further in view of Ahn et al. (US 20160035770).
Re claim 15: Sato as modified by Funao teaches each pixel cell (Sato, 31) including at least the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, GW), but does not specifically teach the photodiodes are pinned photodiodes. Ahn teaches photodiodes of a pixel are pinned photodiodes (paragraph 57). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a pinned photodiode as the photodiodes in Sato as modified by Funao similar to Ahn in order to suppress surface electron-hole generation reducing dark current in the pixels providing for more efficient light capture and higher quality image formation.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) as modified by Funao (US 20110298074) as applied to claim 1 above, and further in view of Liao et al. (US 20160225813).
Re claim 16: Sato as modified by Funao teaches the apparatus (Sato, fig. 3), wherein a back side surface (Sato, 102) of the semiconductor substrate (Sato, 100) is configured as a light receiving surface from which the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) of the each pixel cell receive light (Sato, see fig. 3); wherein the semiconductor further comprises, in the each pixel cell, floating drains (Sato, FD) configured to store charge generated by the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) of the each pixel cell (Sato, see fig. 3); and wherein the apparatus further comprises gates (Sato, 317) formed on a front 
Re claim 17: Sato as modified Funao teaches the apparatus (Sato, fig. 12), wherein a front side surface (Sato, surface of where transfer gates are located) of the semiconductor substrate (Sato, pn layers/311/312) is configured as a light receiving surface from which the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, GW) of the each pixel cell receive light (Sato, see fig. 12); wherein the semiconductor further comprises, in the each pixel cell, floating drains (Sato, FD) configured to store charge generated by the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) of the each pixel cell (Sato, see fig. 12); and wherein the apparatus further comprises gates (Sato, transfer gates) formed on the front side surface of the semiconductor substrate (Sato, pn layers/311/312) to control flow of the charge from the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) to the floating drains (Sato, FD) of the each pixel cell (Sato, see fig. 12), but does not specifically teach the gates are polysilicon gates. Liao teaches gates .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150358593) as modified by Funao (US 20110298074) and Oh (US 20180213205) as applied to claim 18 above, and further in view of Jiang et al. (US 20090066820).
Re claim 19: Sato as modified by Funao and Oh teaches wherein the apparatus further comprises the quantizer, in the second semiconductor substrate (Oh, 45), to quantize charge generated by the first photodiode (Sato, 311, R) and the second photodiode (Sato, 311, G/W) of the each pixel cell (Sato, paragraph 35, the output from the pixel cells is converted from an analog signal to a digital signal), but does not specifically teach wherein the second semiconductor substrate further includes an imaging module configured to: generate a first image based on the quantized charge of the first photodiode of the each pixel cell; and generate a second image based on the quantized charge of the second photodiode of the each pixel cell; and wherein each pixel of the first image corresponds to each pixel of the second image. Jiang teaches an imaging module (106) configured to: generate a first image based on the quantized charge of the first photodiode of the each pixel cell (image based on digitized red photodiode, paragraphs 38 and 41); and generate a second image based on the 
Re claim 20: Sate as modified by Funao, Oh and Jiang teaches the apparatus, wherein each pixel of the first mage and each pixel of the second image are generated based on charge generated by the first photodiode and the second photodiode within an exposure period (Sato, paragraph 48 and 50, the time charge accumulates while pixels are illuminated by the light rays, Oh, paragraph 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878